Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund November 2013 Update December 23, 2013 Supplement dated December 23, 2013 to Prospectus dated April 30, 2013 Class November ROR YTD ROR Net Asset Value Net Asset Value per Unit A 2.2% -4.7% $22.0M B 2.2% -5.2% $224.9M Legacy 1 2.4% -2.8% $3.9M Legacy 2 2.4% -3.0% $5.6M Global 1 2.4% -2.3% $9.5M Global 2 2.4% -2.5% $17.4M Global 3 2.3% -4.0% $177.3M ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies:The U.S. dollar moved higher due to a bullish employment report for October.The Japanese yen fell sharply after the Bank of Japan announced it would be taking further action to devalue its currency in order to bolster its economy.The British pound strengthened against global counterparts on the release of bullish UK housing data which caused a surge in investor confidence. Energy:Natural gas markets rallied over 10% because of increased demand which was fostered by cold weather in the U.S.Crude oil markets also moved higher, driven by supply disruptions in Libya and by tensions surrounding Iran’s nuclear program. Equities:North American and European equity markets experienced strong gains following comments from Janet Yellen, which suggested quantitative easing would continue when she becomes the next head of the U.S. Federal Reserve.Asian equity markets also moved higher, supported by news the Chinese and Japanese governments would be taking steps to bolster their respective economies. Fixed Income:U.S. Treasury Bond prices fell following weaker-than-expected auction results and late-month beliefs the Federal Reserve may be reducing its bond-buying initiatives.U.K. Long Gilts fell in excess of 1% due to increased risk-appetite amidst a rally in the European equity markets. Grains/Foods:Corn and wheat prices fell sharply as a result of strong supply forecasts from the U.S. Department of Agriculture.Soybean markets rose due to increased export demand.Coffee prices finished the month up nearly 5% because of news farmers in Vietnam, the world’s second largest coffee producer, were withholding sales in an attempt to drive prices higher. Metals:Precious metals markets fell in reaction to comments from various Federal Reserve officials which suggested tapering could occur earlier than previously expected.Base metals markets also fell, under pressure from weak Chinese housing data and elevated global supplies. Additional information: The Fund’s Account Statement, including the net asset value per unit, and related information is available to all investors online at www.grantparkfunds.com. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at www.grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended November 30, 2013 STATEMENT OF INCOME Trading Income (Loss) Month to Date Total Year to Date Total Realized Trading Income (Loss) -$13,910,102 Change In Unrealized Income (Loss) Brokerage Commission -130,937 -2,398,098 Exchange, Clearing Fee and NFA Charges 0 -22,608 Other Trading Costs -464,909 -5,337,913 Change in Accrued Commission -9,207 -12,555 Net Trading Income (Loss) Other Income Month to Date Total Year to Date Total Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) Expenses Month to Date Total Year to Date Total Management Fee $0 $0 Incentive Fee Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) -$28,652,663 Statement of Changes in Net Asset Value Month to Date Total Year to Date Total Beginning Balance Additions Net Income (Loss) -28,652,663 Redemptions -19,940,043 -174,871,171 Balance at November 30, 2013 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value ROR – Month to Date ROR – Year to Date A 2.24% -4.68% B 2.19% -5.24% Legacy 1 2.36% -2.78% Legacy 2 2.36% -2.95% Global 1 2.37% -2.35% Global 2 2.36% -2.55% Global 3 2.25% -4.03% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
